Interaudi Bank v Moorgate Invs. Ltd. (2016 NY Slip Op 08442)





Interaudi Bank v Moorgate Invs. Ltd.


2016 NY Slip Op 08442


Decided on December 15, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 15, 2016

Acosta, J.P., Andrias, Moskowitz, Gische, Webber, JJ.


2470 850280/15

[*1]Interaudi Bank, Plaintiff-Appellant,
vMoorgate Investments Limited, et al., Defendants-Respondents, Jean-Charles Lignel, et al., Defendants.


Pearce Law Firm, New York (Donald Pearce of counsel), for appellant.
Law Offices of Bettina Schein, New York (Bettina Schein of counsel), for respondents.

Order, Supreme Court, New York County (Joan M. Kenney, J.), entered on or about April 14, 2016, which denied plaintiff's motion for summary judgment on its claim for foreclosure and sale of certain commercial properties, unanimously reversed, on the law, without costs, and the motion granted.
The parties' forbearance agreement expressly conditioned plaintiff's extension of the loan maturity date on plaintiff's receipt of $1,000,000 toward reduction in the principal from the proceeds of certain art sales by the loan payment guarantor at two November 2015 auctions (see Unigard Sec. Ins. Co. v North Riv. Ins. Co. , 79 NY2d 576, 581 [1992]). This express condition rendered time of the essence (Baiting Hollow Acquisitions v Estates of Baiting Hollow , 266 AD2d 490 [2d Dept 1999]) and had to be complied with literally (Oppenheimer & Co. v Oppenheim, Appel, Dixon & Co. , 86 NY2d 685, 690 [1995]). Because defendants failed to comply with the terms of the condition, the loan maturity date was not extended, and plaintiff is entitled as a matter of law to foreclose on the mortgage and note.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 15, 2016
CLERK